El Juez Asociado Señor Rebollo López
emitió la opinion del Tribunal.
 En la solución del presente recurso nos ha guiado la firme convicción de que la diseminación de información por la prensa en la forma más amplia posible resulta ser esencial para el bienestar general de nuestra ciudadanía; ello por razón de que una prensa libre de temores y presiones litigiosas es indudablemente un requisito indispensable de una sociedad democrática como la nuestra. Cf. Associated Press v. United States, 326 U.S. 1, 20 (1945).
El presente recurso nos permite la oportunidad de adoptar en esta jurisdicción dos doctrinas jurisprudenciales desarrolladas en protección del derecho a la libertad de prensa que consagra el Art. II, Sec. I de nuestra Constitución, L.P.R.A., Tomo 1, a saber: la doctrina del privilegio del reporte justo y verdadero y la doctrina de la defensa del comentario imparcial. El mismo, además, nos brinda la oportunidad de expresarnos no sólo sobre la utilidad y procedencia del mecanismo procesal de la sentencia sumaria en casos de libelo en general sino que, en específico, respecto a la carga de la prueba requerídale, en esta etapa de los procedimientos, a un demandante que es considerado “persona privada”, a diferencia de “figura o funcionario público”.
—
Los hechos que dieron margen al presente recurso resultan ser sorprendentemente sencillos. El 11 de noviembre de 1981 el diario El Vocero de Puerto Rico (El Vocero) publicó una noticia en la cual se informaba que la Sra. Marta Villanueva, profesora de la Escuela Intermedia Josefina Quiñones, había sido acusada de interferir con la labor de la Policía y de alterar la paz en relación con unos sucesos alegadamente ocurridos durante una manifes-tación de protesta celebrada el día anterior frente a las oficinas del Superintendente de Escuelas para el Distrito Escolar de Río *629Grande, (1) sucesos que tuvieron como consecuencia la radicación de dos denuncias contra la profesora Villanueva. (2) Transcurridos dos días de la publicación del artículo, esto es, el 13 de noviembre de 1981, El Vocero publicó un editorial sobre los mismos hechos titulado “Un Mal Ejemplo”. En el mismo, luego de hacerse un recuento de lo sucedido durante la demostración, se tildó de irresponsable e injustificada la conducta de la profesora Villanueva, se hizo un llamado a los padres para que protestaran este “ejemplo poco edificante” que en última instancia sólo contribuía a convertir a sus hijos en “estorbos públicos”, y se criticó la iniciativa de la profesora de incitar a los estudiantes a *630actos “de indisciplina reñidos con los principios de moral y buen comportamiento” y contrarios a “los buenos modales que deben observar en su desarrollo para convertirse en ciudadanos respon-sables, amantes del orden y la paz, y cumplidores de sus deberes en la comunidad”. (3)
Como es usual, la historia procesal del litigio presenta un cuadro un tanto más complicado. A raíz de la publicación de los artículos en controversia, el 22 de octubre de 1982, la Sra. Marta Villanueva instó demanda ante el Tribunal Superior de Puerto Rico, Sala de San Juan, contra tres miembros de la Policía de Puerto Rico, un ciudadano particular y El Vocero alegando, en el *631caso de este último, que el diario había publicado una información libelosa sin haber cotejado la fuente oficial de información. (4) El 6 de diciembre de ese año, El Vocero presentó moción de sentencia sumaria basada en que la parte demandante no había alegado que éste hubiese actuado con malicia real al publicar la noticia y que, siendo la profesora Vñlanueva un funcionario público, la omisión era fatal para su reclamación. (5) A esta moción se opuso oportu-namente la parte demandante, quedando la misma sometida para su resolución. El 28 de marzo de 1985, el tribunal de instancia se negó a desestimar la demanda instada por la señora Villanueva contra El Vocero, aduciendo como base para su determinación que la demandante no era un “funcionario público” y que, por lo tanto, sólo venía obligada a establecer que el periódico había sido negligente en la publicación de la noticia. Inconforme, el 17 de junio de 1985 El Vocero presentó ante este Tribunal una petición de certiorari. Declinamos ejercer nuestra jurisdicción “en aquella etapa de los procedimientos”.
El 18 de noviembre de 1988, El Vocero presentó una segunda moción de sentencia sumaria ante el tribunal de instancia. Basó su solicitud de desestimación, esta vez, en que la noticia publicada el día 11 de noviembre de 1981 no podía ser negligente ni accionable ya que constituía un “informe justo y verdadero” basado en un comunicado oficial del arresto de la demandante y que el editorial publicado el día 13 estaba protegido por el “privilegio del comentario imparcial”. La moción fue desesti-mada de plano por el tribunal de instancia por existir, al entender *632de dicho foro judicial, controversias de hecho que debían ser dilucidadas en una vista plenaria.(6) Nuevamente presentó El Vocero recurso de certiorari ante este Foro reproduciendo bási-camente los mismos argumentos presentados ante el tribunal de instancia. Mediante resolución de fecha 8 de diciembre de 1988, una vez más declinamos ejercer nuestra jurisdicción. Ante una fundamentada moción de reconsideración, sin embargo, el 19 de enero de 1989 concedimos término a la parte demandante recu-rrida para que mostrara causa por la cual no debiéramos dejar sin efecto nuestra Resolución del 8 de diciembre de 1988 y expedir el auto de certiorari solicitado. Dicha parte compareció.
No habiéndose paralizado por este Tribunal los trámites a nivel de instancia, dicho foro entendió procedente señalar el caso para vista en su fondo. En dicho día no comparecieron ni la parte demandante ni el codemandado El Vocero. El tribunal de instan-cia dictó sentencia mediante la cual ordenó el archivo y sobreseimiento del caso “por falta de interés . . .”. La parte demandante presentó, en tiempo, una moción de reconsideración, la cual —inmediatamente que tuvo conocimiento de la misma— acogió el foro de instancia, procediendo a dejar sin efecto la sentencia dictada.
I — I HH
De entrada, y en vista del peculiar trámite acaecido a nivel de instancia en relación con la sentencia de archivo emitida por dicho foro mientras estaba pendiente el presente recurso —y la posterior reconsideración por el foro de instancia de la referida *633sentencia— examinamos la cuestión de si tenemos o no jurisdic-ción para resolver el presente recurso a base de la realidad fáctica que reflejan los autos y de nuestra ineludible misión de hacer cumplida justicia. La Regla 47 de Procedimiento Civil, 32 L.ER.A. Ap. III, gobierna la cuestión a decidir. La misma establece que:
La parte adversamente afectada por una resolución, orden o sentencia podrá, dentro del término de quince (15) días desde la fecha de la notificación de la resolución u orden o desde la fecha del archivo en los autos de una copia de la notificación de la sentencia, presentar una moción de reconsideración de la resolución, orden o sentencia. El tribunal dentro de los diez (10) días de haberse presentado dicha moción, deberá considerarla. Si la rechazare de plano, el término para apelar o solicitar revisión se considerará como que nunca fue interrumpido. Si se tomare alguna determina-ción en su consideración, el término para apelar o solicitar revisión empezará a contarse desde la fecha en que se archiva en los autos una copia de la notificación de la resolución del tribunal resolviendo definitivamente la moción. Si el tribunal dejare de tomar alguna acción con relación a la moción de reconsideración dentro de los diez (10) días de haber sido presentada, se. entenderá que la misma ha sido rechazada de plano.
Cuando el término para recurrir de una sentencia fuere inte-rrumpido en virtud de esta regla, la interrupción beneficiará a cualquier otra parte que se hallare en el pleito. (Énfasis suplido.)
En lo pertinente al aspecto de la disposición por el tribunal de la moción de reconsideración radicada, de una simple lectura de la transcrita Regla 47 de Procedimiento Civil resalta, en primer lugar, el deber u obligación que le impone dicha disposición reglamentaria al tribunal de considerar la misma. En segundo lugar, resulta claro que el tribunal, una vez ha considerado y evaluado los méritos de la moción de reconsideración radicada, tiene tres opciones respecto a la misma, a saber: (1) tomar, dentro del mencionado término de diez días, “alguna determinación” respecto a la referida moción —por ejemplo, señalar la misma para vista, concederle término a la otra parte para que se exprese, etc.— en cuya situación se entiende interrumpido el término de revisión; (2) declararla expresamente sin *634lugar dentro del mencionado término de diez días, y (3) dejar transcurrir el término de diez días —lo que la mencionada Regla 47 de Procedimiento Civil califica como “rechazar de plano”— sin tomar acción alguna respecto a la moción radicada. En estas dos últimas situaciones, se considerará que el término de revisión nunca fue interrumpido.
Ahora bien, nadie debe tener duda alguna sobre el hecho de que la disposición sobre “rechazo de plano” que contiene la citada Regla 47 de Procedimiento Civil necesariamente tiene que ser considerada conjuntamente con el deber u obligación que la referida regla le impone al tribunal de “considerar” la moción de reconsideración que se radica. Ello así por razón de que para que se pueda entender que una persona ha “rechazado” algo, tiene que por lo menos estar consciente de ello y conocerlo. En otras palabras, no se puede entender rechazado lo que se desconoce.
La norma jurisprudencial a la que se refiere la opinión minoritaria emitida —esto es, que se entiende “rechazada de plano” por los tribunales de instancia una moción de reconsideración radicada al amparo de lo dispuesto por la citada Regla 47 de Procedimiento Civil si el tribunal no actúa sobre dicha moción “dentro de los diez días de haber sido presentada” la misma; que dicha situación no tiene el efecto de interrumpir el término de revisión, y que el tribunal de instancia no tiene facultad para considerarla una vez transcurrido dicho término sin haber tomado “alguna determinación” sobre la misma— no hay duda es correcta.
Dicha norma jurisprudencial, sin embargo, parte de la premisa incuestionable que el tribunal de instancia —entiéndase el juez sentenciador— no sólo tenía conocimiento de la radicación de la moción de reconsideración sino que, en cumplimiento del deber u obligación que le impone la Regla j.7 de Procedimiento Civil, ante, “consideró” el contenido de la misma, esto es, los fundamentos aducidos por la parte que la presentó. Esto es, de ordinario y en virtud de la “presunción de regularidad” que *635cobija los procedimientos judiciales, se “da por sentado” que el tribunal de instancia, dentro del término de diez días que dispone la Regla 47 de Procedimiento Civil, ante, efectivamente consideró la moción de reconsideración y decidió no actuar sobre la misma. Dicha presunción, naturalmente, está sujeta a prueba en contra-rio.
Ahí precisamente radica el error que comete la opinión minoritaria en el presente caso. Es cierto que, conforme se señala en la misma, el juez sentenciador actuó sobre la moción de reconsideración a los 86 días de haber sido radicada. Sin embargo, la minoría no considera un hecho que radicalmente varía la aplicación del derecho en este caso: debido a error y/o negligencia de la secretaría del tribunal de instancia, la moción de reconsideración que en tiempo había radicado la parte deman-dante no fue llevada ante la consideración del magistrado sino hasta 85 días después de su presentación; esto es, el día antes en que éste precisamente reconsideró la sentencia que había dictado. Así específicamente lo hizo constar el juez de instancia en la resolución que emitió reconsiderando la sentencia desestimatoria que había emitido. (7)
Ese hecho, que se abstiene de expresar la minoría, impide que se aplique la disposición contenida en la Regla 47 de Procedimiento Civil, ante, y la norma jurisprudencial al efecto, sobre “rechazo de plano”. No conociendo el juez sentenciador la existencia de la moción de reconsideración ni los fundamentos de la misma, no se puede entender y resolver que la rechazó de plano en perjuicio de la parte que radicó en tiempo la referida moción.
Resolver, como pretende que se haga la minoría, que el automático transcurrir del término de los diez días —aun cuando *636el tribunal sentenciador desconozca de la radicación de la moción de reconsideración y, por ende, de su contenido— priva de facultad al tribunal para actuar sobre la misma, no sólo es erróneo sino que entraña la comisión de una grave injusticia. En esencia, estaríamos penalizando a una parte litigante, que cum-plió con su deber y obligación de radicar la moción en la forma requerida por la Reglas de Procedimiento Civil, por causa de la conducta negligente incurrida por funcionarios del propio tribunal. La mejor evidencia de dicha injusticia lo constituye el presente caso. Tan pronto como conoció el juez sentenciador de la existencia de la moción de reconsideración y tan pronto “conside-ró” la misma, la declaró con lugar.
“Cuando de hacer justicia se trata, no puede haber moldes técnicos que aprisionen los remedios justos.” Sucn. Bravo v. Srio. de Hacienda, 106 D.P.R. 672, 675 (1978). Véase Rodríguez v. Tribl. Mpal. y Ramos, 74 D.P.R. 656, 667 (1953). El propósito y fin que entraña ese profundo pensamiento jurídico, el de hacer cumplida justicia, es el derrotero que siempre ha seguido este Tribunal.
Evidencia de ese proceder lo constituyen las decisiones que este Tribunal emitiera en Figueroa Rivera v. Tribunal Superior, 85 D.P.R. 82 (1962), y en Vda. de Carmona v. Carmona, 93 D.P.R. 140 (1966). En las mismas resolvimos que no podíamos privar a un ciudadano del derecho a revisar unas sentencias emitidas por los foros de instancia en situaciones en que la fecha en que se deposita en el correo la notificación de sentencia es una realizada pasado el término de revisión, calculado el mismo a base de la fecha de archivo en autos, o tan tardíamente que la parte afectada por la sentencia dictada no tiene tiempo suficiente para preparar adecuadamente un recurso de revisión. Dadas esas circunstancias, en las cuales obviamente medió error o negligencia de parte de los funcionarios del tribunal de instancia, rechazamos la posición del transcurso automático del término jurisdiccional para acudir ante este Tribunal en revisión de una sentencia emitida por el foro de instancia. Dichas decisiones *637tuvieron, y tienen, el loable propósito de flexibilizar una norma férrea y así evitar que en nombre de la misma secometa la injusticia de impedir que una parte sea despojada de su derecho a revisar una sentencia errónea debido a una actuación negli-gente de la Secretaría del tribunal de instancia.
Si en las decisiones antes mencionadas —en vista de la negligencia en que incurrieron los funcionarios del tribunal en la notificación de las sentencias— nos negamos a aplicar inflexible y automáticamente el término jurisdiccional para acudir en revi-sión ante este Tribunal y resolvimos que no se podía entender que dicho término había transcurrido, Ipor qué no podemos aplicar la misma norma, y razonamiento, en el presente caso donde debido a una negligencia similar el tribunal de instancia no advino en conocimiento a tiempo de la radicación de la moción de reconsideración?
La contestación, no hay duda, resulta ser obvia: no existe razón legal válida alguna para no resolver la situación planteada en forma parecida. Habiendo cumplido la parte demandante con lo requerido por la citada Regla 47 de Procedimiento Civil, al radicar en tiempo la moción de reconsideración, el tribunal venía en la obligación de cumplir con el deber que le impone la Regla 47 de Procedimiento Civil, ante, de “considerad’ la moción radicada en algún momento dentro del término de diez días especificado en dicha Regla 47. No habiendo así ocurrido en el presente caso debido a error o negligencia de los funcionarios del tribunal de instancia —hecho acreditado por el propio juez sentenciador en la orden que éste emitiera, lo cual tiene el efecto de destruir la presunción de regularidad que cobija a los procedimientos judiciales— el mencionado término de diez días, desde un punto de vista jurídico, “nunca transcurrió”. Vda. de Carmona v. Carmona, ante. Es debido a ello que el juez sentenciador tenía facultad en ley para reconsiderar, en el momento que *638lo hizo, la sentencia desestimatoria que anteriormente había emitido. (8)
Rechazamos, por erróneo, el argumento que aduce la minoría a los efectos de que, como consecuencia de lo aquí decidido, las partes en un caso “nunca estarán seguras de que el término para recurrir en alzada ha comenzado a transcurrir”. Opinión disidente, pág. 665. Resulta procedente que se enfatice que el hecho de si los tribunales de instancia —en cumplimiento de las disposiciones de la citada Regla 47 de Procedimiento Civil— efectivamente “han considerado o no” las mociones de reconsideración que ante dichos foros radican las partes es uno de fácil comprobación. Ello así por razón de que en las secretarías de los tribunales de instancia se mantiene récord, o constancia, demostrativo no sólo de las diferentes mociones que se radican en cada caso sino que de la fecha exacta en que dichos escritos son llevados ante la consideración del juez a cargo del caso. En consecuencia, todo lo que de una parte se requiere que realice —con el propósito de conocer si la moción de reconsideración que *639oportunamente radicara ha sido considerada” por el juez senten-ciador dentro del término de diez días de haber sido radicada la misma y, por consiguiente, si la misma fue o no “rechazada de plano”— es una simple y sencilla gestión a esos efectos en la secretaria del tribunal
Por otro lado, y con el aparente, y obvio, propósito de intentar justificar su posición, la minoría expresa que el resultado del curso decisorio que propone es igual al solicitado en la petición de certiorari de El Vocero: la desestimación de la acción incoada contra ellos. Si bien ello es correcto estamos seguros que a El Vocero —como representante en este pleito de una prensa activa, vigorosa, informada y libre— no le interesa prevalecer en la forma propuesta en la opinión minoritaria.
Somos del criterio que dicho rotativo —como todos los demás existentes en Puerto Rico— prefiere que este Tribunal, sin titubeos, resuelva si debe adoptar las doctrinas jurisprudenciales que propulsa en el presente caso en representación de la prensa puertorriqueña en general. Establecido el hecho de que efectiva-mente tenemos jurisdicción para entender en el recurso radicado por el peticionario El Vocero, discutimos los méritos del mismo.
M I — I h-H
Tres son las controversias que se presentan para nuestra consideración. (9) En primer lugar, debemos determinar si estuvo justificado el tribunal de instancia al negarse a entender en *640la segunda moción de sentencia sumaria radicada por el codemandado El Vocero, basada dicha negativa en la supuesta existencia de múltiples controversias de hecho que impedían que se dictara sentencia en esa etapa del litigio. En segundo lugar, consideraremos si la noticia publicada por El Vocero el día 11 de noviembre de 1981 está protegida por el “privilegio del reporte justo y verdadero” y, por último, si al editorial publicado dos días más tarde le cobija la “defensa del comentario impartial”.
Comenzamos con una breve incursión en el derecho de daños y perjuicios referente a las acciones por libelo y calumnia y la procedencia en las mismas del mecanismo de la sentencia suma-ria.
A. La protección contra expresiones difamatorias o libelosas en nuestra jurisdicción surge de dos preceptos constitucionales y uno estatutario. Los preceptos constitucionales los encontramos en el Art. II, Secs. 4 y 8 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1. La See. 4 dispone que “[n]o se aprobará ley alguna que restrinja la libertad de palabra o de prensa. . .”. Const. E.L.A., supra, ed. 1982, pág. 265. Por su parte, la See. 8 establece que “[t]oda persona tiene derecho a protección de ley contra ataques abusivos a su honra, a su reputación y a su vida privada o familiar”. Id., pág. 292. Véanse: Clavell v. El Vocero de P.R., 115 D.P.R. 685, 690-691 (1984); Cortés Portalatín v. Hau Colón, 103 D.P.R. 734, 738 (1975).(10) El precepto estatutario lo es la Ley de 19 de febrero de 1902, Ley de Libelo y Calumnia, 32 L.P.R.A. see. 3141 et seq., la cual estableció en Puerto Rico desde principios de siglo una acción en daños y *641perjuicios por libelo y calumnia. (11) La vigencia de nuestra Ley de Libelo y Calumnia está condicionada, naturalmente, a que su aplicación no sea incompatible con las antes citadas disposiciones de nuestra Constitución, Clavell v. El Vocero de P.R., ante, pág. 738; Cortés Portalatin v. Hau Colón, ante, pág. 690; García Cruz v. El Mundo Inc., 108 D.P.R. 174, 180 (1978), ni con las interpre-taciones judiciales (12) que sobre la Primera Enmienda a la Constitución de los Estados Unidos tenga a bien hacer el Tribunal Supremo nacional. Gertz v. Robert Welch, Inc., 418 U.S. 323, 348-349 (1974). (13)
*642Recientemente, en Maldonado y Negron v. Marrero y Blanco, 121 D.P.R. 705 (1988), y en Ocasio v. Alcalde Mun. de Maunabo, 121 D.P.R. 37 (1988), tuvimos la oportunidad de examinar los elementos que deben ser satisfechos en nuestro ordenamiento jurídico para que se configure una causa de acción por difamación. El demandante en un caso de libelo debe probar, en primer lugar, que la información publicada es falsa y que por causa de su publicación sufrió daños reales. (14) Torres Silva v. El Mundo, Inc., 106 D.P.R. 415, 427 (1977). Aun siendo falsa la información, (15) sin embargo, no hay derecho a ser indemnizado a menos que se pruebe, en el caso de una persona privada, que la imputación fue hecha negligentemente, Oliveras v. Paniagua Diez, 115 D.P.R. 257 (1984), según este concepto es entendido en el campo del derecho de daños y perjuicios. (16) En los casos en que estén envueltos funcionarios o figuras públicas, por otro lado, el demandante debe probar, además, que la información fue publicada con malicia real, o lo que es lo mismo, a sabiendas de que era falsa o con grave menosprecio de si era falsa o no. Soc. de *643Gananciales v. López, 116 D.P.R. 112, 115 (1985); Torres Silva v. El Mundo, Inc., ante, pág. 421. La malicia real no puede presumirse, por lo que es imprescindible que el demandado abrigue serias dudas sobre la certeza de la publicación y que ésto sea objeto de prueba clara y convincente. García Cruz v. El Mundo Inc., ante, págs. 180-181. Véase, en general, New York Times Co. v. Sullivan, ante.
B. La jurisprudencia arriba reseñada nos revela que el derecho sustantivo aplicable a las acciones de libelo está altamente condicionado por las decisiones que sobre el derecho a la libertad de prensa hayan emitido tanto el Tribunal Supremo de los Estados Unidos como este Tribunal. La influencia ejercida por esta libertad fundamental, sin embargo, no termina ahí. Como es de esperarse, el derecho a la libertad de prensa y expresión, inclusive, ha ocasionado que sean un tanto distintas las normas que debemos aplicar al momento de considerar en casos de libelo una moción de sentencia sumaria. Veamos.
En el marco de nuestra jurisprudencia sobre libelo, hemos expresado que “‘aunque los tribunales vacilan en dictar sentencias sumarias . . . aun así [se ha] exigido a menudo una observancia más estricta de las disposiciones de la Regla [36] cuando la acción envuelve los derechos de expresión de un demandado, ya que la prolongación de estos pleitos tiene un impacto disuasivo sobre el ejercicio de tales derechos’”. García Cruz v. El Mundo, Inc., ante, pág. 182. Punto seguido afirmamos que “el procedimiento de sentencia sumaria es ‘una parte integral de la protección constitucional disponible a los demandados’ en esta índole de litigio”. Id. Es evidente, por lo tanto, que en los casos de libelo la etapa de la sentencia sumaria es una etapa crítica de los procedimientos.
Quizás más importante, los factores a evaluarse al momento de dictarse sentencia sumaria también son distintos. La Regla 36.3 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III) dispone, para todos los casos civiles, que se dictará sentencia *644sumaria “inmediatamente si las alegaciones, disposiciones, con-testaciones a interrogatorios y admisiones ofrecidas, en unión a las declaraciones juradas, si las hubiere, demostraren que no hay controversia real sustancial en cuanto a ningún hecho material . . (Enfasis suplido.) En los casos de libelo, en que están envueltos “figuras o funcionarios públicos”, la labor del tribunal se ha delineado de la siguiente manera: “[A] menos que el tribunal determine, a base de declaraciones juradas, deposiciones u otra prueba documental, que la parte demandante puede probar la existencia de malicia real, en el sentido que se emplea el término en New York Times [Co. v. Sullivan, ante], debe dictarse senten-cia a favor de la parte demandada.” García Cruz v. El Mundo, Inc., ante, pág. 182. En otras palabras, el demandante tiene el deber de producir prueba, en la etapa de la sentencia sumaria, sobre hechos materiales respecto a los cuales no exista contro-versia real sustancial y que, de ser probados en un juicio plenario, establecerían la existencia de malicia real por parte del periódico en la publicación de la noticia libelosa.
De la misma manera, aun cuando nuestra jurisprudencia anterior no lo haya indicado, en los casos de personas privadas, éstos cuentan con una carga similar de prueba; la diferencia estriba en el hecho de que, debido a que no se han lanzado voluntariamente a “la palestra pública”, Torres Silva v. El Mundo, Inc., ante, pág. 422, las “personas privadas” sólo vendrán obligadas a demostrar que cuentan con prueba suficiente para establecer que medió negligencia por parte del periódico en la publicación de la noticia difamatoria. Ello debe ser así por cuanto, si el fundamento que justifica el establecimiento de unas normas más rigurosas para derrotar una moción de sentencia sumaria en casos de libelo lo es el impacto disuasivo que sobre los derechos de primera enmienda pueda tener la prolongación de estos pleitos, es natural que la misma se establezca tanto en los casos de figuras públicas como de personas privadas. Ya habíamos resuelto, además, que el asunto de la suficiencia de la prueba para establecer la existencia de malicia real, y en adelante de la *645negligencia en los casos en que estén envueltas personas priva-das, plantea una cuestión estrictamente de derecho. García Cruz v. El Mundo, Inc., ante, pág. 182; New York Times Co. v. Sullivan, ante, págs. 283-292.
En el caso de autos, el tribunal de instancia fundó su negativa a dictar sentencia sumaria en la existencia de varias controversias de hecho que a su juicio requerían ser dilucidadas en una vista plenaria. Un vistazo a las alegadas controversias de hecho, (17) sin embargo, revela que las mismas no eran controversias reales sustanciales que recayeran sobre hechos materiales y que pudieran haber impedido que el tribunal dictara sentencia sumariamente. Aun aceptando que existiera controversia en torno a estos hechos secundarios, lo cierto es que sobre el hecho realmente pertinente no existía controversia alguna: la noticia publicada el día 11 de noviembre prácticamente era una copia fiel y exacta del texto de las denuncias radicadas por la Policía de Puerto Rico contra la demandante ante el Tribunal de Distrito de Río Grande. (18) Bajo las circunstancias particulares de este caso, una vez establecida la veracidad de este hecho, resulta ser realmente impertinente, desde el punto de vista de la responsabilidad del periódico, “si la Policía al ofrecer la supuesta información actuó con negligencia”, o si fue una u otra la persona “quien ofreció la información al periódico”, o “si hubo corroboración sobre los hechos que originan la noticia”, o inclusive “si lo publicado [era] falso”. (19) Demostrado, a satisfacción del tribunal, que la noticia publicada por el periódico está basada en y corresponde en su totalidad a los hechos expuestos en una denuncia (un documento público y oficial), debe concluirse que bajo ningún conjunto de hechos que hubiera presentado la parte *646demandante se hubiera podido establecer que el periódico fue negligente en la publicación de la noticia. El hecho de que la noticia fuera prácticamente una copia de la información vertida en la denuncia demuestra, en todo caso, que el periódico había sido diligente y responsable en su investigación y tratamiento del asunto. Siendo prácticamente imposible para la parte demandante cumplir con su obligación, según lo hemos expuesto anterior-mente, de producir prueba sobre negligencia en esta etapa de los procedimientos, no existía razón alguna para que no se dictara sentencia sumaria desestimando la reclamación incoada en contra de El Vocero.
Concluimos, pues, que incurrió en error el tribunal de instancia al negarse a dictar sentencia sumaria a favor de la parte demandada debido a que la demandante no podía demostrar que contaba con evidencia para probar tan siquiera que el demandado había sido negligente al publicar la noticia alegadamente difamatoria.
C. De la misma manera que “son muchos los caminos que conducen a Roma”, en el caso de autos varios son los fundamentos por los cuales procede que se dicte sentencia sumaria a favor del codemandado El Vocero de Puerto Rico, desestimando de esa forma la reclamación incoada en su contra. Como hemos visto, El Vocero basó su presente petición de certiorari exclusivamente en su contención de que la noticia publicada el día 11 de noviembre estaba protegida por el “privilegio del reporte justo y verdadero”, y, además, que el editorial del día 13 estaba igualmente protegido por el privilegio de la “defensa del comentario imparcial”. Ello nos brinda la oportunidad de aclarar los conceptos relativos a cada una de estas dos doctrinas. Pasemos a examinarlas.
En términos generales, hemos señalado que “[u]na comunicación privilegiada es aquella que, a no ser por la ocasión o las circunstancias sería difamatoria y sujeta a reclamación”. Díaz v. P.R. Ry., Lt. & P. Co., 63 D.P.R. 808, 811 (1944). Nuestro estatuto de libelo y calumnia, siguiendo el derecho común anglosajón, estableció diversos tipos de comunicaciones privilegiadas, *647algunas de las cuales eran absolutas y otras solamente condicio-nales o restringidas. íd., pág. 811. Véase la See. 4 de la Ley de Libelo y Calumnia, 32 L.ER.A. see. 3144, que dispone:
No se tendrá por maliciosa, ni como tal se considerará la publicación que se hace en un procedimiento legislativo, judicial, u otro procedimiento cualquiera autorizado por la ley. No se presu-mirá que es maliciosa la publicación que se hace:
Primero: En el propio desempeño de un cargo oficial;
Segundo: En un informe justo y verdadero de un procedimiento judicial, legislativo u oficial, u otro procedimiento cualquiera, o de algo dicho en el curso de dichos procedimientos;
Tercero: A un funcionario oficial, apoyada en causa probable, con la intención de servir al procomún, o de conseguir remedio a un perjuicio hecho a un particular. (Énfasis suplido.)
Como podemos notar, son dos los requisitos que es necesario estén presentes para que se pueda configurar el “privilegio del reporte justo y verdadero”. En primer lugar, el reporte tiene que ser justo en relación con el proceso que es objeto de información. Mi Gi, Inc. v. Garnelt Massachussetts Broadcasters, Inc., 519 N.E.2d 283 (1988). El reporte es justo si éste captura substancia de lo acontecido y si toma en consideración el probable efecto que tendrá en la mente de un lector y oyente promedio. Murray v. Bailey, 613 F. Supp. 1276 (1985). El segundo elemento del privilegio consiste en que lo publicado tiene que ser cierto; ello desde el punto de vista de que —aun cuando la información que se brinda en el procedimiento judicial, legislativo u oficial sea inherentemente falsa o libelosa— el reportaje o noticia publicada es “cierta” por cuanto refleja la verdad de lo expresado o acontecido en el procedimiento llevado a cabo. Caraballo v. P.R. Ilustrado, Inc., 70 D.P.R. 283 (1949). Fara que se cumpla con el elemento de la veracidad de lo relatado no es necesario que lo publicado sea exactamente “correcto”, sino que bastará con que se publique un estracto sustancialmente correcto de lo ocurrido. R. Smolla, Law of Defamation, Nueva York, Clark Boardman, 1986, págs. 8-37; Schuster v. U.S. News & World Report, Inc., 459 F. Supp. 973 (D. Minn. 1978), confirmado en 602 F.2d 850 (8vo Cir. *6481979); Hopkins v. Keith, 348 So. 2d 999 (1977); Holy Spirit Ass’n, Etc. v. New York Times Co., 399 N.E.2d 1185, 1187 (1979).
 Surge con meridiana claridad, pues, que el “privilegio del reporte justo y verdadero”, existente en nuestro ordenamiento desde principios de siglo, protege inclusive a quien publica una información falsa o difamatoria, siempre que la misma recoja o refleje verazmente lo acontecido en los procedimientos, informes o acciones públicas u oficiales de agencias gubernamentales. (20) El fundamento general detrás del mismo lo reconocimos en Caraballo v. P.R. Ilustrado, Inc., ante, págs. 288-289. Allí expresamos, citando con aprobación a Cowley v. Pulsifer, 137 Mass. 392, 50 A.M. Rep. 318, que éste surge por cuanto “‘es preferible que las causas se ventilen ante los ojos públicos, no porque las controversias que existan entre un ciudadano y otro sean de interés público, sino porque es de suma importancia que aquellos que administran la justicia estén siempre conscientes de su responsabilidad hacia el público, y que todo ciudadano se con-venza por sus propios ojos de la forma en que se da cumplimiento a un deber público’”. (21) Dicho de otro modo, lo que se persigue es que el reportero actúe como sustituto del público en la observa-ción del evento. (22)
Si bien es correcto que el privilegio existe cuando concurren las circunstancias arriba señaladas, no menos cierto es el hecho de que el mismo “se pierde” en caso de que se escriba una *649parte parcializada y subjetiva de la historia. Véanse, por ejemplo: Hogan v. New York Times Company, 313 F.2d 354 (2do Cir. 1963); Bock v. Plainfield Courier-News, 132 A.2d 523 (1957). Lo mismo ocurre si el demandante logra probar que el demandado publicó la información actuando maliciosamente, con ánimo prevenido, con el propósito de causar daño —véanse: Lulay v. Peoria Journal Star, 214 N.E.2d 746 (1966); Schiavone Const. Co. v. Time, Inc., 735 F.2d 94 (3er Cir. 1984); D’Alfonso v. A.S. Abell Co., 10 Med. L. Rep. 1663 (D. Md. 1984), confirmado en 765 F.2d 138 (4to Cir. 1985); Pearce v. Courier-Journal, 683 S.W.2d 633 (Ky. App. 1985)— o conociendo la falsedad de la información. Véase Koren v. Capital-Gazette Newspapers, 325 A.2d 140 (1974). En este último caso, claro está, no existe el privilegio ya que no se cumple con uno de sus dos requisitos: el de la veracidad de lo ocurrido. (23) Réstanos enfatizar el hecho de que se ha dicho que este privilegio constituye la protección más importante que se ofrece a la prensa en materia de libelo. K. Sowle, Defamation and the First Amendment: The Case for a Constitutional Privilege of Fair Report, 54 N.Y.U. L. Rev. 469, 471-472 (1979).
Expuesto el derecho, no es necesario que nos extendamos mucho para concluir que la noticia publicada el día 11 de noviembre de 1981 por el Vocero está protegida por el “privilegio del reporte justo y verdadero”. Ambos requisitos claramente están presentes. En primer lugar, la noticia publicada/we justa en relación con los sucesos que fueron objeto de información. Esta capturó básicamente la sustancia de lo acontecido, limitándose a *650hacer un recuento de los hechos según le fueron informados al periódico por la Policía, y tomó en consideración el efecto que podía tener en la mente de un lector promedio, informando la misma en un tono sereno y profesional y evitando caer en un estilo crudo o sensacionalista.(24) En segundo lugar, no debe haber duda de que lo relatado constituía un estrado sustancialmente co-rrecto de lo ocurrido. La mayoría de los hechos relatados cons-taban en las denuncias radicadas por la Policía, y los demás, presuntamente provenientes de la investigación realizada por el reportero, no han sido controvertidos por la parte demandante en momento alguno de este proceso. Por último, también debe quedar claro que no estamos ante las excepciones al privilegio reconocidas por la jurisprudencia. La noticia publicada clara-mente no constituía una opinión parcializada o subjetiva de los acontecimientos del día 11 de noviembre y nada en el récord sugiere que el demandado publicó la información actuando mali-ciosamente, con ánimo prevenido, o con el propósito de causar daño. En vista de todo ello, no podemos más que concluir que la noticia del 11 de noviembre de 1981 publicada en el periódico demandado constituía un “reporte justo y verdadero”, y, por lo tanto, privilegiado.
D. La única oportunidad que este Tribunal ha tenido para expresarse en torno a la “defensa del comentario imparcial” fue en Bosch v. Editorial El Imparcial, Inc., 87 D.P.R. 285, 306-313 (1963). En aquella ocasión enfatizamos el hecho de que el privilegio del comentario imparcial y la defensa del comentario imparcial son dos conceptos totalmente distintos que no debemos confundir. Así, citando con aprobación el caso O’Regan v. Schermerhorn, 50 A.2d 10 (N.J. 1946), expresamos:
“Preliminarmente debe notarse que la defensa de comentario imparcial y bona ñde con respecto a la crítica de asuntos de interés público y la defensa de privilegio no son idénticas —son separadas y distintas. En este último caso, las palabras pueden ser difamato-*651rias, pero la difamación es permisible, por razón de la ocasión especial, basado en la política pública, pero en el caso anterior, el comentario y crítica no están privilegiados por razón de la ocasión en un sentido estrictamente legal. Lo que realmente se quiere decir es que tal comentario y crítica, si es imparcial, hecho de buena fe y basado en hechos, no constituye una difamación del demandante y por lo tanto no es libeloso —la censura o crítica no es sobre la persona en sí, sino sobre su obra.” Bosch v. Editorial El Imparcial, Inc., ante, pág. 308.
Debe mantenerse presente, en adición, que la “defensa del comentario imparcial” difiere de los privilegios en que “puede invocarse por cualquier individuo, periódico o revista y puede usarse siempre y cuando el comentario esté basado en hechos de interés público”. Bosch v. Editorial El Imparcial, Inc., ante, págs. 307-308. Siendo los privilegios materia de creación estatutaria en nuestro ordenamiento, véanse: Bosch v. Editorial El Imparcial, Inc., ante, pág. 307; Díaz v. P.R. Ry., Lt. & P. Co., ante. Somos del criterio que debemos declinar la invitación de adoptar jurisprudencialmente el privilegio del comentario imparcial para Puerto Rico, optando, sin embargo, por reconocerle validez a su modalidad como defensa.(25) La misma proviene, después de todo, “del derecho constitucional de libertad de palabra y de prensa limitado por el derecho de toda persona a protección contra ataques abusivos a su honra, reputación y su vida privada o familiar” consagrados en nuestra Constitución. Bosch v. Editorial El Imparcial, Inc., ante, pág. 307.
Para que la defensa del privilegio del comentario imparcial sea válida y aceptable es necesario que concurran los siguientes elementos: el comentario debe (d) constituir una eva-*652luación intelectual; (6) estar basado en hechos o en aquello que se considere por una persona razonable normalmente como hechos; (c) estar libre de cualquier imputación de motivos sórdidos o corruptos; (d) ser el resultado de una opinión honrada; (e) estar libre de malicia, y (f) ser relativo a un asunto de interés público. De la misma manera, expresamos que los elementos de imparcia-lidad no están presentes cuando: (a) la publicación incluye ataque a los motivos y al carácter de la persona no relacionados con asuntos a que se refiere el comentario o crítica; (ó) discute su vida privada en relación con asuntos no relacionados al trabajo o actividad motivo de la crítica, y (c) se acusa de un crimen o se usan epítetos denigrantes o insultantes que no son necesarios para caracterizar su falta de idoneidad o su falta de cumplimiento con su deber. Bosch v. Editorial El Imparcial, Inc., ante, págs. 308-309.
Examinado, a la luz de estos principios, el editorial publicado el día 13 de noviembre de 1981, concluimos que al mismo le cobija la defensa del comentario imparcial. Nada logramos con volver a enumerar en este momento todos y cada uno de los elementos que deben estar presentes para que sea válida la defensa; basta con señalar que hemos examinado los mismos y en nuestra opinión el referido editorial cumple con todos ellos. Lo que es más, las excepciones que nuestra jurisprudencia ha reconocido a su exis-tencia decididamente no están presentes. Siendo ello así, la' “defensa del comentario imparcial” se alza como impedimento adicional a que prospere la presente reclamación por libelo como consecuencia de la publicación del editorial en controversia.
IV
La resolución recurrida, mediante la cual el tribunal de instancia denegó la solicitud de sentencia sumaria, no puede prevalecer. La demandante Villanueva carece totalmente de causa de acción en cuanto al codemandado El Vocero se refiere. En lo que respecta a la publicación de la noticia el día 11 de noviembre de 1981, aun considerándola como “persona privada”, la deman-*653dante no pudo demostrar que cuenta con evidencia para probar que medió negligencia por parte de El Vocero en la publicación de la misma; por otro lado, dicha información está protegida por el “privilegio del reporte justo y verdadero”. En lo que concierne al editorial publicado por El Vocero el día 13 de noviembre de 1981, al mismo claramente le aplica la “defensa del comentario impar-cial”.
Por los fundamentos antes expresados, expedimos el auto de certiorari radicado y se dictará sentencia revocatoria de la resolución recurrida, declarando, en consecuencia, sin lugar la demanda radicada por la demandante Marta Villanueva en cuanto al codemandado El Vocero de Puerto Rico, Inc.
El Juez Asociado Señor Negrón García emitió opinión concu-rrente y de conformidad. El Juez Asociado Señor Hernández Denton emitió opinión disidente, a la cual se unieron los Jueces Asociados Señora Naveira de Rodón y Señor Alonso Alonso.

(1) En el artículo en cuestión se informó, en lo pertinente, que:
“Según la información ofrecida sobre el incidente por el coronel Catalino Hernández, a las 3:00 p.m. de ayer la profesora Villanueva, hermana de Adolfina Villanueva y otros maestros de dicho plantel, dirigieron un grupo de más de 300 estudiantes de la Escuela Superior Pedro Falú que montaron un piquete de protesta frente a las oficinas de la Superintendencia Escolar del Distrito de Río Grande en la Calle Loíza. La protesta era debido a las malas condiciones del plantel por causa de unas reparaciones que se efectúan. Los protestantes atravesaron vehículos en la calle interfiriendo el libre tránsito de dicha vía.
“Para facilitar las mejoras a la Escuela Superior, las autoridades escolares dispusie-ron el traslado de los estudiantes a la Escuela Intermedia. En medio de la protesta, según se alega, la profesora Villanueva incitó a los jóvenes David Rodríguez Rodríguez, de 20 años de edad e Higinio Cruz Varela, de 19, ajenos a ambos planteles y a cinco menores de edad que participaban en el piquete, a tirar las basuras contenidas en drones que había frente a la oficina del Superintendente a la calle. Cuando la Policía quiso intervenir para evitar que se siguiera tirando la basura, Marta Villanueva interfirió con la labor de los guardias.” Apéndice, pág. 16.


(2) Las denuncias radicadas por el policía Raúl Maldonado Coreano el 10 de noviembre de 1981 contra la Sra. Marta Villanueva ante el Tribunal de Distrito de Río Grande leían como sigue:
Denuncia Núm. 529:
“La referida acusada MARTA VILLANUEVA, allí y entonces ilegal, voluntaria!,] maliciosamente!,] a sabiendas y con la intención criminal en la fecha, hora y sitio arriba indicados alteró la paz y tranquilidad a los policías Raúl Maldonado Coreano 9167 y Oseas Torr[é]ns Castro 2054, adscrito en el Distrito de Río Grande, prefiriéndole frases obscenas, mal sonantes e indecorosas tales como: PERROS SUCIOS, ASESINOS, MATONES: todas éstas dichas en alta voz al alcance de oído de mujeres y niños alterándose la paz y tranquilidad a los perjudicados quienes se alarmaron. En el momento de ocurrir estos hechos, se encontraban en gestiones oficiales.” Apéndice, pág. 20.
Denuncia Núm. 530:
“La referida acusada MARTA VILLANUEVA, allá en o para el día 10 de noviembre de 1981, en Río Grande, Puerto Rico, que forma parte de la jurisdicción del Tribunal de distrito de Puerto Rico, Sala de Río Grande, ilegal, voluntaria, maliciosa y criminalmente resistió, obstruyó, demoró y estorbó a los Gdias. Oseas Torr[é]ns Castro y Raúl Maldonado Coreano, policías en el cumplimiento al tratar de cumplir la obligación de su cargo, ya que estos iban a intervenir con varios estudiantes, por estos alterar la paz a los aquí denunciantes.” íd., pág. 22.


(3) En su totalidad, el editorial leía como sigue:

Un Mal Ejemplo

“¿Hasta cuándo podrán soportarse las acciones irresponsables de algunos maestros y de individuos ajenos a los planteles de enseñanza, que inducen a los niños a cometer actos de indisciplina reñidos con los principios de moral y buen comportamiento?
“Nuestra comunidad está sumida en la más inconcebible ineertidumbre y muchos compatriotas se resisten a creer que no es cierto lo que leen en la Prensa escrita y escuchan en la Prensa electrónica. En la edición del martes publicamos una noticia en la que la Policía informaba que la maestra Marta Villanueva, que ofrece sus servicios profesionales en la Escuela Intermedia “Josefina Quiñones” de Río Grande, fue acusada de interferir con la Policía y de Alteración a la Paz, por el Juez Luis A. Saavedra.
“La maestra Villanueva y otros compañeros suyos, llevaron a un grupo numeroso de estudiantes desde Río Grande hasta la Calle Loíza para protagonizar una protesta frente a las oficinas del Superintendente Escolar del Distrito de Río Grande. En el grupo que protestaba, había individuos ajenos a la escuela donde enseña la Sra. Villanueva. Entre ellos estaban los moeetones David Rodríguez Rodríguez, de 20 años e Higinio Cruz Várela, de 19, a quienes la maestra Villanueva, según lo informado por la Policía, incitó para que junto a cinco estudiantes, viraran unos drones y regaran la basura frente a las oficinas del Superintendente.
“Esa acción de los mozalbetes y los niños obligó a la Policía a intervenir, para evitar que siguieran violando la ley. En ese instante la maestra Villanueva interfirió con la Policía y a la vez alteró la paz. Los protestantes además habían interrumpido el libre tránsito, colocando vehículos de motor en medio de la carretera. Esta acción de los maestros y los estudiantes no estaba justificada a juzgar por la información suministrada por la Policía. Se explicó que la protesta obedecía a que la escuela superior “Pedro Falú” donde estudiaban los protestantes está siendo reparada debido a las malas condiciones en que se encuentra. Para que continuaran sus estudios fueron transferidos a la Escuela Intermedia “Josefina Quiñones”.
“Si la escuela superior “Pedro Falú” se está reconstruyendo, ¿por qué se llevó a efecto la protesta? Los maestros no debieron haber inducido a los estudiantes a tales actos que están reñidos con los buenos modales que deben observar en su desarrollo para que se conviertan en ciudadanos responsables, amantes del orden y la paz y cumplidores de sus deberes en la comunidad. Este es un ejemplo poco edificante y los padres de los estudiantes deben protestar para que no conviertan a sus hijos en estorbos públicos.” Apéndice, págs. 17-18.


(4) En cuanto a los demás codemandados la demanda alegaba, en síntesis y en lo pertinente, que los policías Oseas Torréns Castro y Raúl Maldonado Coreano la agredieron físicamente y radicaron cargos criminales no cometidos por ella; que el Coronel Catalino Hernández Class la calumnió públicamente sin constatar los hechos informados por los otros dos policías codemandados, y que el codemandado Rafael González Méndez conspiró en la persecución maliciosa de la demandante. La disposición que del caso hacemos en el día de hoy —a base de los principios de nuestra ley y jurisprudencia sobre libelo— es de aplicación, naturalmente, únicamente en cuanto a la demanda instada contra el peticionario El Vocero de Puerto Rico.


(5) Descansando un poco más de lo aconsejable en la esperanza que en la razón, señaló además el demandado en la alternativa que, aun asumiendo que la señora Villanueva no fuera un funcionario público bajo la doctrina de New York Times Co. v. Sullivan, 376 U.S. 254 (1964), el haber participado en la protesta pública la convertía en una figura pública por lo que le era de aplicación el requisito de la malicia real.


(6) En su Resolución de 13 de diciembre de 1988, el ilustrado foro de instancia identificó las siguientes controversias de hecho como impedimento para que se pudiera dictar sentencia sumariamente:
“El Tribunal entiende que hay controversia táctica sobre si la demandante es figura pública. Hay controversia táctica sobre si El Vocero incurrió en malicia al publicar el artículo que genera el presente pleito. Hay controversia táctica si lo publicado es falso. Hay controversia táctica si hubo corroboración sobre los hechos que originan la noticia. Hay controversia táctica si la [Pjolicía al ofrecer la supuesta información actuó con negligencia. Hay controversia táctica sobre quién ofreció la información al periódico y hay controversia táctica sobre si la parte demandante ha sufrido daños y el monto de los mismos.” Resolución, pág. 2.


(7) La orden que, con fecha de 23 de febrero de 1990, emitiera el Hon. Juez William Fred Santiago relativa a la moción de reconsideración que radicara la parte demandante recurrida, literalmente lee:
“A la moción radicada el 13/12/89, y tra[í}da a mi despacho el 22/2/90, como se pide.
“Se deja sin efecto la sentencia dictada el 23/10/89 y reducida a escrito el 28/11/89.” (Énfasis suplido.)


(8) A pesar de que entendemos que la moción de reconsideración radicada pudo, adicionalmente, ser correctamente considerada por el juez sentenciador como una moción radicada al amparo de la Regla j.9.% de las Reglas de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III), dados los fundamentos antes aducidos, somos del criterio que resulta innecesario extendernos sobre este fundamento adicional. A esos efectos véase Sucn. Bravo v. Srio. de Hacienda, 106 D.P.R. 672 (1978).
De todas maneras, ya fuera la actuación del tribunal de instancia una correcta o incorrecta, lo cierto es que la situación procesal, real y actual, a nivel de instancia es que la demanda radicada por la parte demandante está vigente y pendiente ante dicho foro. Sobre ello, nadie debería de tener la menor duda. Dicha posición resulta ser inescapable y mandatoria en vista de la norma a los efectos de que se presume la corrección y regularidad de los procedimientos y decisiones que llevan a cabo y emiten los tribunales de instancia y de que ninguna de las partes revisó la actuación, vía certiorari, del foro de instancia dejando sin efecto la sentencia de archivo y reinstalando el caso.
Ante esta situación procesal incontrovertida, se expresa en la opinión minoritaria —motu proprio, en violación del principio de que nuestro derecho es uno rogado— que, por razón de que el foro de instancia supuestamente actuó sin jurisdicción al amparo de la citada Regla 47 de Frocedimiento Civil, 32 L.ER.A Ap. III, el pleito radicado por la parte demandante “concluyó con la sentencia del 28 de noviembre de 1989 que archivaba la demanda por falta de interés”. En apoyo de lo antes expresado se pretende utilizar, como vehículo procesal decisorio adecuado, un recurso de certiorari —el cual fue radicado con el propósito de revisar una resolución denegatoria de una solicitud de sentencia sumaria— para decretar que el tribunal de instancia cometió error revocable de derecho al dejar sin efecto una sentencia de archivo dictada por dicho foro. Ello, a nuestro juicio, es un curso procesal sumamente objetable y erróneo.


(9) Una posible cuarta controversia gira en torno a si la señora Villanueva, maestra de una escuela pública en el pueblo de Río Grande, debe considerarse como un “funcionario o figura pública” al momento de dictar sentencia sumaria. Como vimos, al resolver el tribunal de instancia la primera moción de sentencia sumaria, dicho foro determinó que la profesora Villanueva no era un “funcionario o figura pública”, rechazando de ese modo la contención del codemandado peticionario El Vocero a los efectos de que la demandante venía en la obligación de alegar, y probar, la existencia de malicia real por parte del citado periódico.
Como es sabido, en Soc. de Gananciales v. López, 116 D.P.R. 112 (1985), este Tribunal mayoritariamente resolvió que un policía era un “funcionario público” para efectos de la doctrina establecida por el Tribunal Supremo federal en New York Times Co. v. Sullivan, ante.
Ciertamente, en el espectro de los funcionarios y figuras públicas, una maestra de escuela pública parece ocupar un lugar igual, o mayor, que un agente del orden público.
*640En vista del resultado a que llegamos, sin embargo, se hace innecesario contestar dicha interrogante.


(10) En el Informe de la Comisión de la Carta de Derechos a la Convención Constituyente de Puerto Rico se expresa que “[e]sta sección [4] corresponde a las restantes disposiciones de la enmienda primera en la Constitución federal e incorpora a nuestra Constitución todo el derecho históricamente establecido con relación a la libertad de palabra, de prensa, de reunión y de petición. Las secciones 3 y 4 cubren el ámbito general de la libertad de conciencia, de pensamiento, de expresión, y las actividades propias para ejercitar a plenitud dentro de la más dilatada libertad la totalidad de estos derechos”. 4 Diario de Sesiones de la Convención Constituyente 2564 (1951).


(11) La Sec. 2 de nuestra Ley de Libelo y Calumnia, 32 L.P.R.A. see. 3142, dispone:
“Se entiende por libelo la difamación maliciosa que públicamente se hace en contra de una persona, por escrito, impreso, signo, retrato, figura, efigie u otro medio mecánico de publicación, tendente a exponer a dicha persona al odio del pueblo o a su desprecio, o a privarle del beneficio de la confianza pública y trato social, o a perjudicarle en sus negocios; o de otro modo desacreditarle, menospreciarle o deshonrarle, o cualquiera difamación maliciosa publicada, como antes se ha dicho, con la intención de denigrar o deprimir la memoria de un muerto y desacreditar o provocar a los parientes y amigos sobrevivien-tes.”


(12) j¡n las últimas dos décadas, el área del derecho relacionada con las acciones en daños y perjuicios ocasionadas por libelo y calumnia —área tradicionalmente delegada a los respectivos estados para su regulación— ha sido modificada sustancialmente por el Tribunal Supremo de los Estados Unidos, quien se ha dado a la tarea de interpretar la Primera Enmienda a la Constitución federal. Véanse: Becker, Structuring Defamation Law to Eliminate the Fact-Opinion Determination: A Critique of Oilman v. Evans, 71 Iowa L. Rev. 913 (1986); K. Sowle, Defamation and the First Amendment: The Case for a Constitutional Privilege of Fair Report, 54 N.Y.U. L. Rev. 469, 475 (1979); Comentario, Constitutional Privilege to Republish Defamation, 77 (Núms. 5-8) Colum. L. Rev. 1266 (1977); Nota, The Developing Privilege of Neutral Reportage, 69 Va. L. Rev. 853 (1983); L. Eldredge, The Law of Defamation, Indianapolis, The Bobbs-Merill Co., 1978, pág. 245; Justice Black and First Amendment “Absolutes”, A Public Interview, 37 N.Y.U. L. Rev. 549, 557-558 (1962). Como se sabe, Puerto Rico puede legislar en el área de responsabi-lidad por difamación siempre y cuando no se imponga responsabilidad absoluta, en los casos de personas privadas, Torres Silva v. El Mundo, Inc., 106 D.P.R. 415, 422 (1977), o, en los casos de funcionarios o figuras públicas, que las reglas que se establezcan no afecten el contenido mínimo que le ha dado el Tribunal Supremo federal a la Primera Enmienda de su Constitución. Gertz v. Robert Welch, Inc., 418 U.S. 323, 348-349 (1974); Clavell v. El Vocero de P.R., 115 D.P.R. 685, 690 (1984).


(13) Estos elementos, aun cuando no han derogado nuestra Ley de Libelo y Calumnia en su totalidad, sí han tenido el efecto de modificarla significativamente. A manera de ejemplo, mencionamos que doctrinas que fueron desarrolladas ai amparo de la citada ley, tales como las doctrinas de la presunción de malicia, la responsabilidad sin falta y la presunción de daños, carecen de vigencia en nuestros días. Torres Silva v. El Mundo, Inc., ante, pág. 423. Así mismo, distinciones que se establecían a base de publicaciones que podían constituir libelo per se y aquellas que constituían libelo per quod, Bosch v. Editorial El Imparcial, Inc., 87 D.P.R. 285, 300 (1963), han sufrido un tratamiento similar. Véanse, en general: 32 L.P.R.A. sees. 3142 y 3145; Pueblo v. Prensa Insular, 69 D.P.R. 683 (1949); Rivera v. Martínez, 26 D.P.R. 760 (1918); Díaz v. P.R. Ry., Lt. & P. Co., 63 D.P.R. 808, 812 *642(1944). A partir de 1964, New York Times Co. v. Sullivan, ante, doctrinas como éstas que nacieron para proteger los medios de comunicación han quedado superadas por una protección constitucional más amplia desarrollada al amparo de los derechos de libertad de expresión y de prensa y a expensas del derecho a la intimidad. Véanse, también: Gertz v. Robert Welch, Inc., ante; Cox Broadcasting Corp. v. Cohn, 420 U.S. 469 (1975). Ello, sin embargo, no debe constituir impedimento para que nos esforzemos por darle efecto a las disposiciones de nuestra Ley de Libelo y Calumnia que aún tienen vigencia, teniendo en mente el ideal de lograr un derecho propio o netamente puertorriqueño más atento a nuestras necesidades y aspiraciones.


(14) El hecho de que la información publicada sea cierta es, pues, una defensa válida que tiene disponible todo demandado en un caso de libelo.


(15) En Zequeira Blanco v. El Mundo, Inc., 106 D.P.R. 432, 436 (1977), afirmamos en el contexto de una acción de libelo contra un funcionario público que “la libertad de prensa incluye tanto la manifestación veraz como la incorrecta”, ya que “[e]l propósito de la garantía constitucional es mantener un clima abierto para la discusión franca y vigorosa de los asuntos de interés público y de la conducta y ejecutoria de los funcionarios públicos”.


(16) Los criterios para la determinación de negligencia en las acciones por libelo fueron expuestos en Torres Silva v. El Mundo, Inc., ante. Debe considerarse:
(1) La naturaleza de la información publicada, la importancia del asunto que trata y especialmente si ésta es difamatoria de su propia faz y puede preverse el riesgo de daños.
(2) Origen de la información y confiabilidad de su fuente.
(3) Razonabilidad del cotejo de la veracidad de la información tomando en conside-ración el costo en términos de dinero, tiempo, personal, urgencia de la publicación, carácter de la noticia y cualquier otro factor pertinente.


(17) Véase la nota al calce 6 de esta opinión.


(18) Véanse las notas al calce 1 y 2 de esta opinión.


(19) Véase la Resolución del tribunal de instancia de 13 de diciembre de 1988 citada en la nota al calce 6 de esta opinión. Nótese, además, que las primeras dos supuestas controversias de hecho citadas por el tribunal de instancia son, en realidad, controversias de derecho, García Cruz v. El Mundo, Inc., 108 D.P.R. 174, 182 (1978), y que la determinación del monto de los daños debe ser impertinente al momento de determinar la responsabilidad legal, si alguna, del demandado.


(20) Se reconoce que los reportes realizados en torno a eventos delictivos están protegidos por el privilegio en vista del interés público que existe en la debida adminis-tración de la justicia. Peisner v. Detroit Free Press, Inc., 266 N.W.2d 693, 697-698 (1978); Minton v. Thompson Newspapers, Inc., 333 S.E.2d 913 (1985); Koren n Capital-Gazette Newspapers, 325 A.2d 140, cert. denegado, 173 Md. 721 (1974).


(21) De igual modo se ha expresado el Tribunal Supremo de los Estados Unidos. Véase, por ejemplo, Time, Inc. v. Firestone, 424 U.S. 448 (1976), y Cox Broadcasting Corp. v. Cohn, ante.


(22) En Médico v. Time, Inc., 643 F.2d 134, cert. denegado, 454 U.S. 836 (1981), se justificó el privilegio aludiendo a que:
“. . .the press acts as an agent, a ‘public eye’ to report to its reader, watchers, and listeners what they otherwise would have observed for themselves; that it enables the public to be informed as to the performance of public officials and institutions; and that it is in the public interest for it to learn about ‘important’ matters.”


(23) En algunas jurisdicciones, una vez se ha cumplido el examen de lo que constituye lo justo y verdadero, se considera que el privilegio cierra las puertas y no se examinan los motivos, si algunos, que pudo tener el publicador ni tampoco su actitud hacia la veracidad de la declaración. Véase Gurda v. Orange Cty. Publications Divisions, Etc., 439 N.Y.S.2d 417 (1981), revocado por otros motivos en 436 N.E.2d 1326 (1982). En otras, el privilegio puede ser levantado sólo cuando las declaraciones difamatorias están basadas claramente en informes oficiales y no se extienden a declaraciones que el lector pueda entender provienen de otras fuentes. Dameron v. Washington Magazine, Inc., 779 F.2d 736 (1985), cert. denegado, 106 S. Ct. 2247 (1986); Levine v. CMP Publications, Inc., 738 F.2d 660 (1984). Aun en otras, el privilegio cubre los reportes y anuncios oficiales realizados por oficiales públicos en su capacidad como tal, Doss v. Field Enterprises, Inc., 332 N.E.2d 497 (1975), mas no las publicaciones derivadas de declaraciones no oficiales, Kirby v. Pittsburgh Courier Pub., Co., 150 F.2d 480, 482 (1945); Médico v. Time, Inc., ante.


(24) Nótese que inclusive se evitó reproducir las palabras obscenas que alegadamente profirió la señora Villanueva y que constaban en la denuncia.


(25) De todas maneras, tanto en las jurisdicciones estatales como en la federal existe en la actualidad un debate sobre si la opinión del Tribunal Supremo federal en Gertz v. Robert Welch, Inc., ante, tuvo el efecto de sustituir la protección que garantiza el privilegio del comentario imparcial por una protección más amplia al amparo de la Primera Enmienda. Véanse: Ollman v. Evans, 750 F.2d 970, 974-975 (D.C. Cir. 1984); Hoffman v. Washington Post Co., 433 F. Supp. 600, 603 (1977), confirmado por 578 F.2d 442 (1978); Koch v. Goldway, 817 F.2d 507, 508 (1987); R. Sack, Libel, Slander and Related Problems, Nueva York, Practicing Law Institute, 1980, págs. 182-183.